Per Curiam.

The only question in this case is, whether a note payable thirteen months after the first day of April 1837, was due and payable on the first and fourth of March 18381 And we were of opinion that it was; and that if payment was demanded on the third day of March, the fourth being Sunday, and notice of non-payment was given on the fifth, it was sufficient to charge the" indorsers. See Chitty on Bills, 406; 3 Brod. & Bing. 187; 7 Eng. Com. Law Rep. 403; Bayley on Bills, 236-238, note.
Judgment affirmed.